Citation Nr: 1802176	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-16 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for tremors in the left arm.

5.  Entitlement to service connection for tremors in the right arm.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Kleponis, Associate Counsel


INTRODUCTION

The appellant served on active duty with the United States Air Force from June 1969 to November 1971.  The appellant served in the Republic of Vietnam and is legally presumed to have been exposed to herbicide agents.

This case comes before the Board of Veteran's Appeals (Board) on appeal from September and November 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A review of the record shows that in December 2017, the appellant perfected an appeal with a March 2017 rating decision which denied a rating in excess of 20 percent for service-connected diabetes mellitus.  The RO has not yet certified this matter to the Board.  The Board's review of the record indicates that the RO is continuing to pursue additional development on the claim and must schedule the appellant for a hearing.  Thus, the Board will not accept jurisdiction of the issue at this juncture.  

The issues of service connection for hearing loss, hypertension, and tremors in the left and right arm are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The appellant's erectile dysfunction is causally related to his service-connected diabetes mellitus.


CONCLUSION OF LAW

Erectile dysfunction is secondary to service-connected diabetes mellitus.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistant Act of 2000 (VCAA)

Neither the appellant nor his representative has raised any issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty from active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

The standard of proof to be applied in a decision on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. §5107(b); see also 38 C.F.R. § 3.102.  "This unique standard of proof is in keeping with the high esteem in which our nation holds those who have served in the Armed Services.  It is in recognition of our debt to our veterans that society has through legislation taken upon itself the risk of error when, in determining whether a veteran is entitled to benefits, there is an 'approximate balance of positive and negative evidence.'  By tradition and by statute, the benefit of the doubt belongs to the veteran."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Analysis

The appellant contends that his erectile dysfunction is causally related to his service-connected diabetes mellitus.  The initial claim was denied by the RO because, at the time, the appellant did not have a diagnosis of erectile dysfunction.  An August 2012 VA examination did not note the appellant as having this condition.  However, since that examination, the appellant has been examined two more times in connection with his diabetes mellitus, in June and December of 2016.  At both of those examinations, the appellant was found to have a diagnosis of erectile dysfunction, secondary to his service-connected diabetes mellitus.  No competent evidence of record contradicts the diagnosis or the etiology opinions offered by the June and December 2016 VA examiners.  Therefore, the Board finds that service connection for erectile dysfunction, as secondary to diabetes mellitus is warranted.  38 C.F.R. §3.310.  


ORDER

Entitlement to service connection for erectile dysfunction as secondary to diabetes mellitus is granted.


REMAND

The appellant contends that his hearing loss, hypertension, and the tremors in both his left and right arms are causally related to his active service.  After a review of the evidence of record, the Board finds that additional evidentiary development is required prior to adjudicating these claims.  

Hearing Loss

The appellant underwent a VA examination in September 2012 that confirmed he does have a bilateral sensorineural hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385.  On the authorized audiological evaluation in September 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
20
50
65
LEFT
20
25
50
60
75

Speech testing using the Maryland CNC word list revealed a recognition ability of 92 percent in the right ear and of 90 percent in the left ear.

The appellant's Military Occupational Specialty was as an aircraft mechanic and so noise exposure in service has been conceded by the RO.  The question that remains is whether there is a nexus between the appellant's current disability and his military service.  

The appellant's September 2012 examination found that there was no nexus between his hearing loss and his active service.  However, the Board finds the reasons and bases underlying that opinion to be inadequate.  The only rationale provided by the examiner for the opinion is that the appellant's hearing was normal in both ears at enlistment and near separation.  

The Board notes that the absence of in-service evidence of a hearing disability is not fatal to a claim of service connection for hearing loss.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As such, the Board finds that this examiner's rationale is inadequate as he solely relied on the absence a hearing loss disability during service.  

Moreover, the examiner's opinion does not discuss at all the changes in the appellant's hearing test results as recorded in his service treatment records, which contain results beyond his entrance and exit examinations as part of the Air Force's hearing conservation testing program.  These results do reveal changes in the appellant's hearing acuity while in service.  They also record results using different testing scales.  These results must be considered in any future opinions.  

The appellant testified at his August 2017 hearing that he began noticing issues with his hearing in service and that it got worse as time went on, but that he did not seek treatment until it had worsened to the point where he was having trouble understanding what people were saying to him.  The appellant also submitted an article from the National Institutes of Health at the time of his hearing which indicates there may be a link between hearing loss and diabetes.  On remand, both of these contentions should be addressed by the examiner.  


Hypertension

The appellant's initial theory of entitlement, that his hypertension is secondary to his diabetes mellitus, was denied by the RO without an examination because his diagnosis of hypertension predated his diagnosis of diabetes.  There was also no evidence that the appellant developed hypertension while in service or within the presumptive period following separation from service.  

However, at his hearing, the appellant argued that his hypertension could be a result of his exposure to herbicide agents.  The appellant served in the Republic of Vietnam during the Vietnam era and, absent evidence to the contrary, his exposure to herbicide agents is legally presumed.  While the Board notes that hypertension is specifically not listed as presumptively connected to exposure to herbicide agents per 38 C.F.R. § 3.309(e), this does not preclude a finding of direct service connection as due to herbicide exposure.  In support of his claim, the appellant submitted an article abstract at his hearing from the Journal of Occupational and Environmental Medicine that finds a significant association between Army Chemical Corps veterans who sprayed defoliant in Vietnam and hypertension risk.  

The Board also notes that on August 10, 2012, VA published in the Federal Register, Determinations Concerning Illnesses Discussed in National Academy of Sciences Report:  Veterans and Agent Orange: Update 2010.  See Notice, 77 Fed. Reg. 47924-47928 (2012).  In that Notice, VA discussed National Academy of Sciences' (NAS) findings concerning hypertension and its possible relationship to herbicide exposure.  VA noted that NAS had placed hypertension in the "Limited or Suggestive Evidence of Association" category, although VA ultimately concluded that the available evidence from the NAS was not sufficient to establish a new presumption of service connection for hypertension in veterans exposed to herbicides.

Based on the foregoing, the Board finds that the record contains evidence that indicates that the claimed disability may be associated with an in-service event.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Because the evidence currently of record does not contain a medical opinion addressing this possible association, and because the reports cited above do not speak with sufficient certainty or specificity to support an award of service connection, the Board finds that there is insufficient medical evidence to decide the claim.  Therefore, an examination should be provided to determine the etiology of the appellant's hypertension.  This examination should address all potential causes for the appellant's hypertension including as due to exposure to herbicide agents.  Further, if the appellant's hypertension is aggravated by the appellant's service connected diabetes mellitus, this should be noted and an estimate as to the extent of that aggravation should be made if deemed medically appropriate.  

Bilateral tremors in the left and right arms

The appellant's claim for service connection for tremors in his left and right arms was denied in November 2012.  The appellant underwent a VA examination in October 2012 which provides conflicting information with regard to a diagnosis for the appellant.  The examiner marked that the appellant had a diagnosis of a peripheral nerve condition or peripheral neuropathy, but failed to provide a specific diagnosis in the space provided.  Later in the opinion, the examiner classified the appellant's condition as intention tremors and states that natural aging is more likely that not the cause of these intention tremors.  Further, the opinion does not address whether the tremors might be caused as secondary to or aggravated by the appellant's already service connected-diabetes mellitus.

Additionally, at his August 2017 hearing, the appellant provided testimony that his condition has existed since shortly after he left service and that none of his treating doctors over the years have been able to provide a definitive diagnosis.  The Board finds that a new examination is needed to provide a definitive diagnosis and etiology for the appellant's tremors of the left and right arms, with consideration of his reported medical history. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the appellant for an appropriate VA examination to determine the nature and etiology of his bilateral hearing loss.  Access to the claims file must be provided to the examiner for review in connection with the examination.  After examining the appellant, taking his medical history to include his lay statements that he began to notice hearing loss while in service, and reviewing the claims file, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the appellant's bilateral hearing loss is causally related to his active service or any incident therein, to include his established exposure to acoustic trauma from jet engine noise as an aircraft mechanic.

Note:  The examiner must discuss the appellant's in service shifts in hearing in any opinion offered and may not rely solely on the fact that the appellant did not report hearing loss in service or that he had hearing within normal limits at separation from service.

Note:  The examiner must discuss the appellant's contention that his hearing loss may be attributed to, or aggravated by, his service-connected diabetes mellitus.  If it is found that his condition is aggravated by his diabetes mellitus, the extent of that aggravation should be noted. 

2.  The RO should schedule the appellant for an appropriate VA examination to determine the nature and etiology of his hypertension.  Access to the claims file must be provided to the examiner for review in connection with the examination.  After examining the appellant, taking his medical history, and reviewing the claims file, the examiner should provide an opinion, with adequate supporting rationale, as to whether it is at least as likely as not that the appellant's hypertension is causally related to his active service or any incident therein, to include presumed exposure to herbicide agents.  

Note:  The examiner should also discuss whether the appellant's hypertension is aggravated by his service connected diabetes mellitus, and if so, to what extent it is aggravated.

3.  The RO should schedule the appellant for an appropriate VA examination to determine the nature and etiology of his bilateral tremors in the left and right arms.  Access to the claims file must be provided to the examiner for review in connection with the examination.  After examining the appellant, taking his medical history to include his lay statements that he began to experience these tremors upon leaving service, and reviewing the claims file, the examiner should provide an opinion, with adequate supporting rationale, as to whether it is at least as likely as not that the appellant's bilateral tremors in the left and right arms are causally related to his active service or any incident therein.  

Note:  The examiner should also discuss whether the appellant's bilateral tremors in the left and right arms are caused by his service-connected diabetes mellitus.  If not, the examiner should discuss whether his tremors are aggravated by his service-connected diabetes mellitus, and if so, to what extent they are aggravated.  

4.  After the above development has been completed, and after conducting any additional development deemed necessary, the RO should review all the evidence of record in readjudicating the appellant's claim.  If the appellant's claims remains denied, he and his representative should be provided with a supplemental statement of the case and an opportunity to respond.  

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


